Citation Nr: 1119921	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a stroke.

2.  Entitlement to service connection for a left arm disorder.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The appellant was a member of the United States Navy Reserves between August 2002 and February 2004.  She had no active service.  The dates of any periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2008 and November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  Following completion of the development and adjudicative actions, the case was returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the appellant's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).






Service Connection for a Stroke

Here, the Veteran claims that she suffered a stroke during her service in the U.S. Navy Reserves.  Having reviewed the evidence of record, the Board finds that an additional remand is needed with respect to this claim.

The Board notes that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 C.F.R. § 3.6(a).  Service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).
  
The appellant's available service personnel records confirm her service with the U.S. Navy Reserves from August 2002 to February 2004.  She does not contend, nor does the claims file reflect, that she had any periods of active duty service.  

While the appellant's available service treatment records are negative for reports or diagnoses of a stroke, private treatment records dated a month prior to her separation from military service show that she was diagnosed and treated for the claimed disorder.  More specifically, treatment records from R.O.H. show that the appellant received in-patient treatment from January 2004 to February 2004 after suffering a cerebrovascular accident (stroke) with left-sided hemiparesis.  These records show that the appellant presented to the emergency room on January 31, 2004, after experiencing chest discomfort, not with exertion, a headache, and numbness and tingling in her face and arm.  However, it is unclear from these records as to whether the onset of the appellant's symptomatology began during a period of ACDUTRA or INACDUTRA.

As noted above, the Board remanded the case in January 2008 and November 2009 in an attempt to verify the specific dates of ACDUTRA or INACDUTRA.  As directed by the November 2009 Remand, the RO contacted the Naval Reserve Personnel Center and the Department of the Navy Reserve Center in May 2010 in an attempt to verify the nature of the appellant's service.  In June 2010, the RO was informed by the Department of the Navy that they were not in possession of the requested information.  However, no response was received from the Naval Reserve Personnel Center.  Moreover, it does not appear from the claims file that the RO made any further attempts to obtain the requested information from this agency or issued a formal finding as to the unavailability of the information.

In light of the foregoing, the Board finds that an additional remand is required in this case.  Specifically, the appellant's periods and types of service must be verified to ascertain whether the appellant may have been serving on active duty for training or inactive duty for training at the time of the incurrence of the claimed disability.  In reaching this conclusion, the Board emphasizes that information regarding the specific dates of the appellant's ACDUTRA and INACDUTRA service are vital to determining whether service connection is warranted for a stroke disorder given the provision of 38 C.F.R. § 3.6(a).  As such, further attempts to verify the nature of the appellant's service must be undertaken in order to fulfill VA's duty to assist.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Service Connection for a Left Arm Disorder

With respect to this claim, the appellant asserts that she injured her left arm during her military service.  During the February 2006 formal hearing, she testified that she fell and injured her left arm while playing basketball during physical training.  She reported that she has had trouble with her left arm, as she has difficulty gripping, lifting, and maintaining control of objects.  

A review of the appellant's available service treatment records shows that she was seen for a follow-up examination to assess an injury to her left arm in June 2003.  She reported that she fell and injured her left arm while on duty a week prior.  Following a clinical examination, she was diagnosed with trauma to the left elbow.

The Board notes that to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the nature and/or etiology of the claimed left arm disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

In light of the foregoing, it is unclear whether the appellant currently has a left arm disorder that is related to an in-service injury.  Given the service treatment records showing treatment for a left elbow injury and the appellant's competent lay statements regarding her current left arm symptomatology, the Board finds it necessary to provide the Veteran with an appropriate VA examination in an attempt to determine whether the appellant currently has a left arm disorder that is related to her military service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take all appropriate steps to verify the appellant's periods and types of service and to secure all Navy Reserves personnel records through official channels.  Specifically, the RO shall attempt to identify all periods of ACDUTRA and INACDUTRA.  Efforts at verification must include, but are not limited to, contacting the National Personnel Records Center, the Department of the Navy, the Naval Reserve Personnel Center, and any other appropriate source.  In so doing, all efforts to verify the requested information must be documented and included in the claims file.  Any determinations made in this regard should be provided in a written formal finding, which provides the rationale and factual basis for the conclusions reached.

2.  Thereafter, the RO/AMC shall schedule the appellant for an appropriate VA examination to determine the etiology of the claimed left arm disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all left arm disorders found to be present.  For any and all diagnoses made, the examiner shall offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left arm disorder is etiologically related to the appellant's military service, to include the reported in-service left elbow injury.  In addition, the examiner must consider any reports of continuity of symptoms since service and acknowledge such statements made by the appellant in offering the opinion.    

The rationale for all opinions expressed should also be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and discuss why an opinion cannot be provided.

3.  Upon completion of the above tasks and all necessary notice and assistance requirements, the RO shall readjudicate the appellant's claims for service connection.  If the benefits sought on appeal remain denied, provide the appellant with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


